DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 10/02/2019.  This IDS has been considered.

Claim Objections
Claim 1 is objected to because the limitation “said rotating body” lacks antecedent basis.  Examiner reads --a rotating body--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the limitation “said sensor” lacks antecedent basis.  Since the element is introducing a new concept, the structural cooperative relationship between “said sensor” and the elements of claim 1 is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Perelman et al. (US 2016/0084727; “Perelman”).
Regarding claim 1, Perelman discloses in figures 1-3 a balancing device (100) (¶ [0017]) comprising acquisition means (154, 156) adapted to detect vibratory stresses generated by said rotating body (114) during rotation and configured in such a way as to allow the detection of said 5vibratory stresses along at least two mutually non intersecting acquisition directions (¶ [0027]), processing means (172) including a plurality of communication channels (174) adapted to connect said acquisition means (154, 156) and said processing means (172) (¶ [0032]), each of said communication channels (174) being associated with a vibratory stress in each of said acquisition directions (¶ [0032]), and10 said processing means (172) weighing the input signals related to said vibratory stresses with respect to the positions of said device selecting said vibratory stresses, when applicable (¶¶ [0034]-[0038]).
  
Regarding claim 3, Perelman discloses balancing means defining a balancing axis (126) and adapted to allow the balancing of said rotating body (114) around said balancing axis (126) (¶ [0018]), in which said two acquisition directions define an acquisition plane perpendicular to said balancing axis (¶ [0027]).
  
Regarding claim 204, Perelman discloses said acquisition means (154, 156) comprise a sensor (154, 156) configured to detect the components along all said acquisition directions of said vibratory stresses (¶ [0027]).
  
Regarding claim 5, Perelman discloses said acquisition means comprise a single sensor (154, 156) for each of said acquisition directions (¶ [0027]).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Perelman in view of Moakler et al. (US 2016/0216171; “Moakler”).

Regarding claim 2, Perelman discloses all the limitations of claim 1.  
Perelman is silent to said acquisition means are configured in such a way as to allow the detection of said vibratory stresses along 15three mutually perpendicular acquisition directions defining an ordered triad.  
In the same field of endeavor, Moakler teaches in at least figure 1 a balancing device (100) wherein said acquisition means (134) are configured in such a way as to allow the detection of said vibratory stresses along 15three mutually perpendicular acquisition directions defining an ordered triad (¶¶ [0022]-[0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Perelman’s single-axis accelerometers with Moakler’s tri-axial accelerometer for the purpose of measuring the vibrations along all three axes to further understand the components of the vibration (¶ [0027]).


Regarding claim 256, Perelman discloses all the limitations of claim 1 on which this claim depends.
Perelman is silent to said sensor is a three-axis 10accelerometer.  
In the same field of endeavor, Moakler teaches in at least figure 1 a balancing device (100) wherein said sensor (134) is a three-axis accelerometer (¶¶ [0022]-[0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Perelman’s single-axis accelerometers with Moakler’s tri-axial accelerometer for the purpose of measuring the vibrations along all three axes to further understand the components of the vibration (¶ [0027]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Perelman in view of MacMillan.

Regarding claim 7, Perelman discloses all the limitations of claim 1 on which this claim depends.
Perelman is silent to each of said communication channels includes a switch and a potentiometer.
In the same field of endeavor, MacMillan teaches a balancer comprising multiple accelerometers in which each of said communication channels includes a switch (45) and a potentiometer (43, 45) (col. 5, lines 15-30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include MacMillan’s switch and potentiometer configuration in Perelman’s channels for the purpose of allowing the operator to isolate and select a desired output signal from a particular sensor (col. 5, lines 15-30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALIE HULS/Primary Examiner, Art Unit 2863